Title: To Alexander Hamilton from Tobias Lear, 27 April 1792
From: Lear, Tobias
To: Hamilton, Alexander



United States, April 27th 1792.

By the President’s command T. Lear has the honor to transmit to the Secretary of the Treasury a letter from the Supervisor of the District of South Carolina requesting leave of absence from his office for about three months.
The President refers this request to the Secretary of the Treasury whose knowledge of the duties to be performed by the Supervisor will enable him to say whether it can be granted consistent with the good of the public service. If it can, the President observes, that he can have no objection to indulging the Supervisor.
Tobias Lear.S.P.U.S.
